In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-19-00115-CV


                   BARREL BLUE TRUCKING, LLC., APPELLANT

                                          V.

          ANDRES S. GARCIA D/B/A WEST TEXAS HOT SHOT, APPELLEE

                      On Appeal from the County Court at Law No. 2
                                 Midland County, Texas
             Trial Court No. CC20961, Honorable Marvin L. Moore, Presiding

                                    May 17, 2019

                           MEMORANDUM OPINION
                   Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellant, Barrel Blue Trucking, LLC, filed a notice of appeal from a default

judgment in favor of appellee, Andres S. Garcia d/b/a West Texas Hot Shot. The clerk’s

record was due on April 15, 2019. On April 10, the county clerk notified the court that

appellant had not yet paid or made arrangements to pay for the clerk’s record. See TEX.

R. APP. P. 35.3(a)(2). By letter that day, we directed appellant to make acceptable

payment arrangements for the clerk’s record by April 22.         Failure to do so, we
admonished, would subject the appeal to dismissal for want of prosecution. See TEX. R.

APP. P. 37.3(b).


       To date, appellant has not made payment arrangements for the clerk’s record or

made any response to this court’s letter. Accordingly, the appeal is dismissed for want of

prosecution and appellant’s failure to comply with a requirement of the appellate rules

and an order of the court. TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                        Per Curiam




                                             2